Name: Council Decision (EU) 2018/1107 of 20 July 2018 on the conclusion of a Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Iraq, of the other part
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  cooperation policy;  European construction
 Date Published: 2018-08-10

 10.8.2018 EN Official Journal of the European Union L 203/1 COUNCIL DECISION (EU) 2018/1107 of 20 July 2018 on the conclusion of a Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Iraq, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91, 100, 207 and 209 in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Iraq, of the other part, (the Agreement), was signed on 11 May 2012, subject to its possible conclusion at a later date. (2) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Iraq, of the other part, together with the Annexes and the declaration made unilaterally by the Union, attached to the Final Act, is hereby approved on behalf of the Union (2). Article 2 The President of the Council shall, on behalf of the Union, give the notification, provided for in Article 116 of the Agreement, in order to express the consent of the Union to be bound by the Agreement (3). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 20 July 2018. For the Council The President G. BLÃ MEL (1) Consent of 4 July 2018 (not yet published in the Official Journal). (2) The Agreement has been published in OJ L 204 of 31 July 2012, p. 20 together with the decision on signature. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.